Citation Nr: 1235800	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied a request to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  

In July 2011, the Board reopened the claim and remanded the matter to the RO via the Appeals Management Center (AMC), for the purpose of obtaining outstanding VA treatment records and scheduling the Veteran for a VA spine examination.  In this decision, the Board also remanded a claim of entitlement to service connection for a dental disability for outpatient treatment purposes, for the purpose of issuing a statement of the case (SOC).  

In accordance with the Board's remand instructions, the RO/AMC obtained outstanding VA treatment records and associated them with the claims file, and scheduled the Veteran for a VA Disability Benefits Questionnaire (DBQ) examination in November 2011, indicating substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999).  

Also, the RO issued an SOC for the dental claim in February 2012.  There is no VA Form 9, Appeal to Board of Veterans' Appeals (or other written correspondence that may be construed as a substantive appeal) in the claims file that is date-stamped as having been received within 60 days after issuance of the February 2012 SOC. See 38 C.F.R. § 20.302 (2011).  As such, the Veteran has not perfected his appeal of entitlement to service connection for a dental disability for outpatient treatment purposes, and the claim is not before the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and the temporal development of his symptomatology; however the Veteran is not competent to relate his lumbar spine disorder to his military service.  

2. The Veteran's current degenerative disc disease of the lumbar spine is not shown to be due to any event or incident of his service.  


CONCLUSION OF LAW

The Veteran's degenerative disc disease of the lumbar spine was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the U.S. Court of Appeals for Veterans Claims (Court) holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the appellant prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in July 2008, which advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The July 2008 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006).  

The duty to assist provisions of the VCAA have also been met. The claims file contains the service records, Social Security Administration (SSA) records, and VA and private treatment records.  The Veteran has provided various lay statements in support of his claim.  He has been afforded VA examinations (also known in the record as a Disability Benefits Questionnaire or "DBQ") in connection with his claim for service connection in December 1999 and November 2011.  These examinations, cumulatively, are adequate for purposes of adjudication of the Veteran's claim as they address his contentions regarding the nature and onset of his spine disorder, and contain all required examination findings and clear and sufficient reasoning for the diagnoses rendered, as well as nexus opinions that comment on the likely etiology of the diagnosed disorders.  

The Board notes that throughout the record the Veteran has identified numerous private medical providers, and has completed various VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs.  VA has sought to obtain these records and associate them with the claims file.  In several instances, the VA Form 21-4142's have been returned by the Veteran indicating that the physicians have been deceased for many years or the records were unavailable.  In response to one inquiry, a February 2011 letter received from "Dr. S." indicates that the Veteran had been a patient in 1983, 1984 and 1985, but that his records were lost in a flood in 1985.  Dr. S noted that he had not treated the Veteran for the past 15 years as he lived out of state and had been seen at the VA Medical Center (VAMC) in Beckley, West Virginia, and had been treated by "Dr. H" in Richmond, Virginia.  However, the SSA records include reports from Dr. S., dated in 2000.  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As noted, the Board finds that the RO and AMC have substantially complied with the Board's July 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.  The notification and assistance requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in development of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Merits of the Service Connection Claim

The Veteran asserts that he currently suffers from a back disorder due to an injury sustained during service.  In particular, he has reported injuring his back during a car accident in service in 1966, after lifting a motor in service in 1966, and after lifting a motor in 1967.  

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

As discussed in greater detail below, the Veteran has a current diagnosis of a lumbar spine disorder, and there is evidence that he was treated for low back pain in service, which meets the first and second elements of a service connection claim.  Hickson, 12 Vet. App. at 253.  Most critically, however, the third element of a service connection claim, a nexus, has not been satisfied.  Hickson, 12 Vet. App. at 253.  The preponderance of the competent (i.e., informed and explained) medical evidence of record does not support a finding that the Veteran's current degenerative disc disease of the lumbar spine is related to the low back pain he experienced in service.  

The service treatment records show a single instance of treatment for low back pain at the left low back in February 1967.  These records are otherwise without findings of any lumbar pathology, or complaints of, diagnosis of or treatment for a low back disorder.  

VA and private treatment records, dated from 1996 to 2011, reveal findings of degenerative joint disease of the lumbosacral spine considered; degenerative joint disease of the lumbosacral spine; osteoporosis; chronic back pain; degenerative disc disease by X-ray; multilevel degenerative disc disease, greatest at L4 to L5 without significant canal stenosis, mildly narrowed foramina at L5 to S1, large hemangiomas in the L4 vertebra and in the sacrum and abnormally thin lower spinal cord, slightly thickened filum terminale on MRI scan; chronic low back pain of mechanical origin with severe degenerative disc disease of the lumbar spine; spondylosis of the thoracic spine with mild wedging of a mid to lower thoracic vertebral body; severe degenerative disc disease with disc space narrowing at L4 to L5 and to a lesser extent at L5 to S1; facet arthrosis and hypertrophy/degenerative change; degenerative disc disease in the lower lumbar spine at the L4 to L5 and L5 to S1 disc space levels; a Schmorl's node involving the body of L4; and a posterior bulge at the L5 to S1 disc space level located centrally and to the right displacing the thecal sac posteriorly and impinging upon the budding nerve root at this level.  

Notably, a December 1998 private treatment record indicates that in September 1998 the Veteran injured his lower back in a motor vehicle accident and sustained whiplash.  In January 1999 and March 1999 it was observed that the Veteran had some paravertebral muscle spasms, decreased range of motion due to pain, and lumbosacral strain related to his motor vehicle accident.  Also in March 1999, it was noted that an MRI showed the Veteran reported rupturing a disc while at work.  Later that month, the Veteran was prescribed physical therapy to the thoracic and lumbar regions, 3 times a week for 6 weeks.  At this time a private neurologist noted that the Veteran's stiffness in his lumbar region occurred after he was injured in a car accident.  The neurologist opined that the Veteran had multilevel myofascitiis secondary to the input that he sustained in the accident.  

An August 1999 VA physician's progress note shows the Veteran complained of back pain since 1966 while in a car wreck while in service, with a current increase in pain.  A September 1999 VA physician's progress note indicates that a back examination was negative for findings of sciatica or spinal stenosis, and the physician speculated that the Veteran's back pain could be due to a renal stone.  

In November 1999, the Veteran underwent a VA orthopedic clinic consultation, during which he described injuring his back in service in 1966 after lifting a motor.  He reported that he was quartered for at least two weeks after the injury, and that because of the severity of his pain, was seen in the dispensary where he was diagnosed with a low back strain.  He was diagnosed with herniated nucleus pulposus of the lumbar spine with right leg radiculopathy versus severe degenerative joint disease of the lumbar spine with right leg radiculopathy.  

In December 1999 the Veteran underwent a VA general examination, during which he reported a history of back pain from an injury in the service.  He indicated that prior to his military service he did not have any medical or surgical problems, but that while in service he sustained an injury to his back.  He denied seeking medical treatment, and no X-ray studies were performed.  He noted that he was put "on sick bay" and was treated with painkillers until he healed.  The Veteran reported that after he left the service he continued to have constant back pain located in the lower back and radiating to the legs.  The examiner noted that the Veteran underwent MRI scan for the upper and lower back at the Greenbrier Valley Hospital in 1998, and was diagnosed with degeneration of L4 and L5, but no surgery was performed on the back and he was treated with painkillers like Motrin, Lortab and Tylenol Number 3.  

The Veteran provided a post-service occupational history of working as a truck driver for 6 years, running heavy equipment for 16 years, and performing road construction work for 6 years.  He reported that he had not worked since March 1999.  Musculoskeletal examination was grossly normal, with no evidence of active inflammation of the joints.  Neurological examination was grossly intact except for slight limping of gait.  He was diagnosed with chronic low back pain from back injury in the service.  

In June 2002 the Veteran was granted SSA disability benefits, starting in March 1999, for his degenerative disc disease with a secondary diagnosis of degenerative joint disease.  

On DBQ back examination in November 2011, the Veteran reported a history of injuring his lower spine in February 1967 while serving at Camp Lejuene, North Carolina, after lifting a jeep motor.  He indicated that he went to sick bay and was treated for a pulled muscle with pain medication.  He reported that he was assigned light duty for 1 to 7 days, but did not recall the exact amount of time, and then was returned to his usual duties.  He complained of continued lower back pain since his injury, but did not have a medical evaluation or treatment while in service.  He reported that he was able to complete his military service tour.  

The Veteran gave a post-service history of undergoing a medical evaluation in March 1968 with "Dr. M.," when he reportedly underwent X-ray testing and was treated with pain medication.  He also noted that he received follow-up treatment with "Dr. S." and "Dr. B." in the 1970's and 1980's, and that he was prescribed pain medication.  He indicated that he received treatment by "Dr. W.," an orthopedist, in the early 1970's, where he underwent X-ray testing and was told there were normal findings.  Dr. W. recommended lower back exercises.  The Veteran indicated that in September 1998 he was injured in a car accident and aggravated his lower back.  He denied undergoing a medical evaluation or treatment at that time, although he reported being seen by a neurosurgeon in 1998, some time after the accident.  He reported that he underwent an MRI and was recommended for surgery for his disc at L4 to L5, which he declined to have in lieu of pain medication.  He was told that he could return to work if he wanted to.  The Veteran indicated that he filed for Social Security Disability for his back, and last worked as a dump truck driver in July or August 1999.  He reported that he began having medical treatment for his lower back pain at the VA in 1996, and that he was recommended to not have surgery unless necessary.  

The Veteran complained of current symptoms of constant, achy, dull pain in the lower back as 3 on a pain scale of 0 to 10, since his service injury.  He indicated that he had flare ups with increased achy, dull pain with increased activity, as a 7 to 8 on a pain scale of 0 to 10.  He reported stiffness in the lower back, that was worse in the mornings and if he walked on concrete.  He reported that he occasionally had sharp pain that went down his right leg to his knee for the last 10 to 15 years, which occurred every 2 to 3 days for a few seconds.  The Veteran indicated that he has taken Ibuprofen (800 mg) and Hydrocodone5/Acetaminophen (500 mg), as needed.  

The Veteran was diagnosed with mild to moderate degenerative changes.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that review of the Veteran's claims file had documentation that the Veteran had a medical evaluation for the left lower back pain in February 1967, when he was treated with a muscle relaxer for 5 days.  The examiner noted that there was no other documentation of medical evaluation or treatment for lower back pain in his service medical records.  The examiner observed that in July 1967 the Veteran underwent a physical examination with documentation where it was found that he was physically qualified and could perform all the duties of his rank at sea, in the field and on foreign shores.  In January 1968, physical examination of his spine was marked "normal," and he was found to be qualified for release to inactive duty.  

The examiner noted that the Veteran reported that after discharge from the military service he had medical evaluation and treatment for lower back pain in 1968 and in the 1970's and 1980's, but that documentation of this treatment could not be found in the claims file.  The examiner noted that the first documentation of medical examinations and treatment for the spine took place in May 1997, when the Veteran underwent a lumbar spine X-ray at the VA.  This report showed findings of degenerative disc disease at L4 to L5, L5 to S1, and degenerative changes.  The examiner noted that this was 29 years after the Veteran's medical evaluation for lower back pain while in the military service in February 1967.  

The examiner indicated that the Veteran had a motor vehicle accident in September 1998; had lumbar spine X-ray in December 1998 that showed severe degenerative disc disease with disc space narrowing L4 to L5; had an MRI in February 1999 showing degenerative disc disease of L4 to L5 and L5 to S1; had an evaluation by neurosurgery in April 1999 and March 2000; had an MRI in May 2000 showing severe degenerative disc disease of L4 to L5 and moderate degenerative disc disease of L5 to S1; and had a follow up with neurosurgery and reviewed conservative care versus surgery options and opted for conservative care.  The examiner noted that as per the Veteran's report, he was able to complete his military service tour after the February 1967 injury and worked in civilian jobs, including driving a dump truck and a bulldozer in a strip mine and for a road construction company until July or August of 1999.  

The most competent medical opinion evidence of record is the report of the November 2011 DBQ examination.  As the November  2011 report provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, the Board finds it constitutes probative evidence that the Veteran's current degenerative disc disease of the lumbar spine is not related to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.  Further, this opinion is supported by the clinical record, which indicates that the Veteran injured his back in his post-service employment, and in a 1998 motor vehicle accident.  Additionally, the examiner explained the opinion by reasoning that the first documentation of medical examinations and treatment for the spine took place in May 1997, 29 years after the Veteran's medical evaluation for lower back pain while in the military service in February 1967.  Thus, the Board accords the November 2011 DBQ examination report the greatest probative weight.  

The Board has considered the Veteran's contention that his lumbar spine disorder is related to his single instance of treatment for low back pain in service, but, while credible, finds it to not be competent or probative in this regard.  The Veteran has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions.  See Routen, 10 Vet.App. 183.  As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter.  See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.  He has described continuity of symptomatology since service, and the Board is aware that in the 1980's he did receive treatment for his back from a private physician (see February 2011 letter from Dr. S.).  However, by his own admission, apart from a reported single instance of treatment in March 1968 with Dr. M., when he reportedly underwent X-ray testing and was treated with pain medication, he did not again seek treatment for his lumbar spine until the 1970's.  Moreover, he indicated that he received treatment by Dr. W., an orthopedist, in the early 1970's, where he underwent X-ray testing and was told there were normal findings.  The Board finds that these statements weigh against his claim that he has experienced a lumbar spine disorder since his military service.  Other than his unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and his current degenerative disc disease of the lumbar spine.  

Further, he did not report, nor was he diagnosed with a lumbar spine disorder until 1996, approximately 28 years after separation from active duty service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


